                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 HUS HARI BULJIC, Individually and as
 Administrator of the Estate of Sedika
 Buljic, HONARIO GARCIA, Individually
 and as Administrator of the Estate of
 Reberiano Leno Garcia, and ARTURO
 DE JESUS HERNANDEZ and MIGUEL
 ANGEL HERNANDEZ as Co-
 Administrators of the Estate of Jose Luis
 Ayala, Jr.,
                                                              No. 20-CV-2055-LRR
                Plaintiffs,
 vs.
                                                                       ORDER
 TYSON FOODS, INC., TYSON FRESH
 MEATS, INC., JOHN H. TYSON,
 NOEL W. WHITE, DEAN BANKS,
 STEPHEN R. STOUFFER, TOM
 BROWER, TOM HART, CODY
 BRUSTKERN, BRET TAPKEN, JOHN
 CASEY, and JAMES HOOK,

                Defendants.
                               ___________________________

                                    TABLE OF CONTENTS


I.      INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
II.     BACKGROUND OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
        A.     General Procedural History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
        B.     Causes of Action in the Petition . . . . . . . . . . . . . . . . . . . . . . . . . . .3
        C.     Factual Allegations in the Petition . . . . . . . . . . . . . . . . . . . . . . . . .8
III.    NOTICE OF REMOVAL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
IV.     MOTION TO REMAND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14




       Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 1 of 31
       A.     Parties’ Arguments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
       B.     Applicable Law . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .20
              1.     Federal Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
              2.     Removal to Federal Court . . . . . . . . . . . . . . . . . . . . . . . . . .20
              3.     Removal Based on Federal Officer Statute . . . . . . . . . . . . . . .21
       C.     Application . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .25
              1.     Federal Officer Removal . . . . . . . . . . . . . . . . . . . . . . . . . . .25
                     a.     Acted under the direction of a federal officer . . . . . . . . .25
                     b.     Causal connection . . . . . . . . . . . . . . . . . . . . . . . . . . 26
                     c.     Colorable federal defense . . . . . . . . . . . . . . . . . . . . . .27
                     d.     Summary . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
              2.     Removal Based on a Federal Question . . . . . . . . . . . . . . . . . .29
              3.     Attorney Fees and Costs . . . . . . . . . . . . . . . . . . . . . . . . . . .30
V.     CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30


                                      I. INTRODUCTION
       The matter before the court is Plaintiffs Hus Hari Buljic’s, Honario Garcia’s,
Arturo de Jesus Hernandez’s and Miguel Angel Hernandez’s (collectively, “Plaintiffs”)
Motion to Remand (“Motion”) (docket no. 15).
                            II. BACKGROUND OF THE CASE
                               A. General Procedural History
       On June 25, 2020, Plaintiffs filed a “Petition at Law and Demand for Jury Trial”
(“Petition”) (docket no. 3) in the Iowa District Court for Black Hawk County. On July
27, 2020, Defendants Tyson Foods, Inc. and Tyson Fresh Meats, Inc. (collectively,
“Tyson”) filed a Notice of Removal (docket no. 1), bringing the case before this court. 1

       1
          It is “the settled rule that removal under 28 U.S.C. § 1442 can be effected by
any defendant in an action, with or without the consent of co-defendants.” Alsup v. 3-
Day Blinds, Inc., 435 F.Supp.2d 838, 842 (S.D. Ill. 2006); see also Akin v. Ashland
Chemical Co., 156 F.3d 1030, 1034 (10th Cir. 1998) (providing that 28 U.S.C.
§ 1442(a)(1) provides a statutory exception that “allows a federal officer [or any person
acting under that officer] independently to remove a case to federal court even though
that officer is only one of several named defendants”); Ely Valley Mines, Inc. v. Hartford
Acc. & Indem. Co., 644 F.2d 1310, 1315 (9th Cir. 1981) (finding that § 1442 “represents
an exception to the general rule . . . that all defendants must join in the removal petiton”);
                                                   2

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 2 of 31
On August 26, 2020, Plaintiffs filed the Motion. On September 9, 2020, Tyson filed a
Resistance (docket nos. 16-17). 2 On September 16, 2020, Plaintiffs filed a Reply Brief
(docket no. 18).
       On November 6, 2020, Plaintiffs filed a notice of voluntary dismissal of
Defendants Mary A. Oleksiuk, Elizabeth Croston, Hamdija Beganovic, James Cook,
Ramiz Muheljic, Gustavo Cabarea, Pam Pisng, Alex Buff, Walter Cifuentes, Muwi
Hlawnceu, Mark Smith and John/Jane Does 1-10. See docket no. 34. On November 18,
2020, Plaintiffs filed the First Amended Complaint (docket no. 40). Defendants John
Casey and Bret Tapken were added in the First Amended Complaint. On December 9,
2020, Plaintiffs filed the Second Amended Complaint (docket no. 46). Defendant James
Hook was added in the Second Amended Complaint.
                      B. Causes of Action Alleged in the Petition
       Even though Plaintiffs have filed a Second Amended Complaint in this case, for
purposes of the Motion, the court considers the complaint, or in this instance, the Petition
that existed at the time that the Notice of Removal was filed. See Scarlott v. Nissan North
America, Inc., 771 F.3d 883, 888 n.2 (5th Cir. 2014) (citing Boelens v. Redman Homes,
Inc., 759 F.2d 504, 507 (5th Cir. 1985); see also Harper v. AutoAlliance Intern., Inc.,
392 F.3d 195, 210 (6th Cir. 2004) (“The existence of subject matter jurisdiction is
determined by examining the complaint as it existed at the time of removal”); United



Citrano v. John Crane-Houdaille, Inc., 1 F.Supp.3d 459, 465 (D. Md. 2014) (“Unlike
removal under § 1441, under § 1442(a) the other defendants need not join in or consent
for removal to be proper.”). Here, Tyson is removing this case under 28 U.S.C.
§ 1442(a). See Notice of Removal at 1. Accordingly, this action may be removed without
consent from the other Defendants.

       2
         In its initial Resistance (docket no. 16), Tyson was unable to attach its Exhibits.
On the same date that the Resistance was filed, Tyson filed a “Notice of Errata” (docket
no. 17), which included the Resistance (docket no. 16) and all pertinent exhibits. See
docket no. 17. For purposes of this Order, any reference to the Resistance will be to
docket no. 16.
                                             3

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 3 of 31
Farm Bureau Mut. Ins. Co., Inc. v. Metropolitan Human Relations Commission, 24 F.3d
1008, 1014 (7th Cir. 1994) (“It is a fundamental principle of law that whether subject
matter jurisdiction exists is a question answered by looking to the complaint as it existed
at the time the petition for removal was filed”) (quotation omitted); Salton v. Polyock,
764 F.Supp.2d 1033, 1035 (N.D. Iowa 2011) (“[A] fundamental principle of removal
jurisdiction is that whether subject matter jurisdiction exists is a question answered by
looking to the complaint as it existed at the time the petition for removal was filed”);
Virginia Gay Hospital, Inc. v. Amerigroup Iowa, Inc., No. C18-112-LTS, 2019 WL
5483827, at *2 (N.D. Iowa Feb. 15, 2019) (same).
       In the first cause of action in the Petition Plaintiffs allege fraudulent
misrepresentation and vicarious liability and seek punitive damages against Tyson. See
Petition ¶¶ 99-113. In the second cause of action, Plaintiffs allege gross negligence and
seek punitive damages against Defendants John H. Tyson, Noel W. White, Dean Banks,
Stephen R. Stouffer and Tom Brower (collectively, “Executive Defendants”). See id.
¶¶ 114-129. In the third cause of action, Plaintiffs allege gross negligence and fraudulent
misrepresentation and seek punitive damages against Defendants Tom Hart, James Hook,
Bret Tapken, Cody Brustkern and John Casey (collectively, “Supervisory Defendants”). 3
Id. ¶¶ 130-151.
      Specifically, Plaintiffs allege that Tyson “made numerous false representations”
to Plaintiffs’ decedents at the Waterloo facility and “falsely represented” that:
(1) COVID-19 had not been detected at the facility; (2) COVID-19 was not spreading
through the facility; (3) worker absenteeism was not related to COVID-19; (4) sick
workers were not permitted to enter the facility; (5) workers from other Tyson facilities


       3
           The Defendants listed as Supervisory Defendants corresponds to the named
Defendants in the Second Amended Complaint. Additionally, the fourth cause of action
in the Petition is no longer viable as the claims are against Elizabeth Croston, whom
Plaintiffs voluntarily dismissed from this action. See Petition ¶¶ 152-160; Notice of
Dismissal (docket no. 34) at 1.
                                            4

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 4 of 31
that were shut down due to COVID-19 outbreaks were not permitted to enter the Waterloo
facility; (6) sick or symptomatic workers would be sent home immediately and would not
be permitted to return until cleared by health officials; (7) workers would be notified if
they had been in close contact with an infected co-worker; (8) the workers’ health and
safety was a top priority for Tyson; (9) safety measures implemented at the Waterloo
facility would prevent or mitigate the spread of COVID-19 and protect workers from
infection; (10) the Waterloo facility needed to stay open in order to avoid meat shortages
in the United States; and (11) the Waterloo facility was a safe work environment. Id.
¶¶ 100-101(a)-(k). Plaintiffs allege that Tyson knew that such representations were false
and material. Id. ¶¶ 102-103. Further, Plaintiffs allege that Tyson made the false
representations to induce Plaintiffs’ decedents to continue working despite the
uncontrolled COVID-19 outbreak in the Waterloo facility. Id. ¶ 104. Plaintiffs allege
that Plaintiffs’ decedents “accepted and relied” on Tyson’s representations and Plaintiffs’
decedents were induced to continue working at the Waterloo facility. Id. ¶¶ 105-106.
Plaintiffs also allege that Tyson is “vicariously liable for the culpable acts and omissions
committed by all of its agents acting within the course and scope of their agency,”
including the Executive Defendants and Supervisory Defendants. Id. ¶ 108.
       Plaintiffs allege that the Executive Defendants “had a duty to prevent injuries to
[Plaintiffs’ decedents]” and breached their duty and “were grossly negligent” by the
following acts and omissions: (1) failing to develop or implement worksite assessments
to identify COVID-19 risks and prevention strategies for the Waterloo facility; (2) failing
to develop or implement testing and workplace contact tracing of COVID-19 positive
workers at the Waterloo facility; (3) failing to develop and implement a comprehensive
screening and monitoring strategy aimed at preventing the introduction of COVID-19
into the worksite, including: a program to effectively screen workers before entry into
the workplace; return to work criteria for workers infected with or exposed to COVID-
19 and criteria for exclusion of sick or symptomatic workers; (4) allowing or encouraging
sick or symptomatic workers to enter or remain in the workplace; (5) failing to promptly
                                             5

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 5 of 31
isolate and send sick or symptomatic workers home; (6) failing to configure communal
work environments so that workers were spaced at least six feet apart; (7) failing to
modify the alignment of workstations, including those along processing lines, so that
workers did not face each other; (8) failing to install physical barriers to separate or shield
workers from each other; (9) failing to develop, implement or enforce appropriate
cleaning, sanitation and disinfection practices to reduce exposure or shield workers from
COVID-19 at the Waterloo facility; (10) failing to provide workers with appropriate
personal protective equipment, including face coverings; (11) failing to require
employees to wear face coverings; (12) failing to provide adequate hand washing or hand
sanitizing stations throughout the Waterloo facility; (13) failing to slow production in
order to operate with a reduced work force; (14) failing to develop, implement or enforce
engineering or administrative controls to promote social distancing; (15) failing to
modify, develop, implement, promote and educate workers, including workers with
limited English language abilities, regarding revised sick leave, attendance or incentive
policies to ensure that sick or symptomatic workers stay home; (16) failing to ensure that
workers, including workers with limited English language abilities, were aware of, or
understood modified sick leave, attendance or incentive policies; (17) failing to ensure
adequate ventilation in work areas to minimize workers’ potential exposure to COVID-
19 and failing to minimize air flow from fans blowing from one worker directly onto
another worker; (18) failing to establish, implement, promote and enforce a system for
workers, including those with limited English language abilities, to alert supervisors if
they were experiencing signs or symptoms of COVID-19 or if they had recent contact
with a suspected confirmed COVID-19 case; (19) failing to inform workers, including
those with limited English language abilities, who had contact with a suspected or
confirmed COVID-19 case; (20) failing to educate and train workers and supervisors,
including workers with limited English language abilities, on how to reduce the spread
of COVID-19 and prevent exposure to COVID-19; (21) failing to encourage or require
workers to stay home when sick; (22) failing to inform or warn workers that individuals
                                              6

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 6 of 31
suspected or known to have been exposed to COVID-19 at other Tyson facilities,
including the Columbus Junction facility, were permitted to enter the Waterloo facility
without adequately quarantining or testing negative for COVID-19 prior to entry;
(23) operating the Waterloo facility in a manner that resulted in more than 1,000 infected
workers and five deaths; (24) making false and fraudulent misrepresentations on behalf
of Tyson; (25) failing to provide and maintain a safe work environment; (26) failing to
take reasonable precautions to protect workers from foreseeable dangers; and (27) failing
to abide by state and federal regulations and guidance. Id. ¶¶ 118-119(a)-(aa). Based on
the foregoing, Plaintiffs allege that the Executive Defendants’ “acts and omissions were
grossly negligent, reckless, intentional, and constituted willful and wanton disregard for
the safety of workers.” Id. ¶ 120. Plaintiffs allege that “[t]he Executive Defendants
knew of the danger to be apprehended” and “knew or should have known that their
conduct was probable to cause employees to become seriously ill or die.” Id. ¶¶ 122-
123.
        Plaintiffs allege that the Supervisory Defendants “had a duty to prevent injuries to
[Plaintiffs’ decedents]” and breached their duty and “were grossly negligent” through
acts and omissions identical to the acts and omissions alleged against the Executive
Defendants. Id. ¶¶ 134-135(a)-(aa); compare id. ¶ 119(a)-(aa) with id. ¶ 135(a)-(aa).
Plaintiffs allege that the Supervisory Defendants’ “acts and omissions were grossly
negligent, reckless, intentional, and constituted willful and wanton disregard for the
safety of workers.”     Id. ¶ 136.     Plaintiffs allege that the Supervisory Defendants
“consciously failed to avoid the danger,” even though they “recognized the danger of a
COVID-19 outbreak at the facility and failed to take sufficient precautions to avoid an
outbreak.” Id. ¶ 140. Plaintiffs also allege that:
        The Supervisory Defendants made fraudulent misrepresentations to the
        Waterloo workforce. They made false statements concerning the presence
        and spread of COVID-19 at the Waterloo [f]acility, the importance of
        protecting and keeping employees safe, the breadth and efficacy of safety
        measures implemented at the facility, and the importance of keeping the

                                             7

       Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 7 of 31
       facility open. The Supervisory Defendants knew these representations were
       false; they knew or should have known it was wrong to make such false
       representations, and they intended to deceive and induce Waterloo
       employees, including [Plaintiffs’ decedents] to continue working despite the
       danger of COVID-19.

Id. ¶ 142.    Specifically, Plaintiffs allege that the Supervisory Defendants “falsely
represented” to Plaintiffs’ decedents that: (1) COVID-19 had not been detected at the
facility; (2) COVID-19 was not spreading through the facility; (3) worker absenteeism
was not related to COVID-19; (4) sick workers were not permitted to enter the facility;
(5) workers from other Tyson facilities that had shut down due to COVID-19 outbreaks
were not permitted to enter the Waterloo facility; (6) sick or symptomatic workers would
be sent home immediately and would not be permitted to return until cleared by health
officials; (7) workers would be notified if they had been in close contact with an infected
co-worker; (8) the workers’ health and safety was a top priority for Tyson; (9) safety
measures implemented at the Waterloo facility would prevent the spread of COVID-19
and protect the workers from infection; (10) the Waterloo facility needed to stay open in
order to avoid meat shortages in the United States; and (11) the Waterloo facility was a
safe work environment. Id. ¶ 143(a)-(k). Further, Plaintiffs allege that the Supervisory
Defendants knew that such representations were false and material. Id. ¶¶ 144-145.
Plaintiffs allege that the Supervisory Defendants made the false representations to induce
Plaintiffs’ decedents to continue working despite the uncontrolled COVID-19 outbreak in
the Waterloo facility, Plaintiffs’ decedents “accepted and relied” on the Supervisory
Defendants’ representations and Plaintiffs’ decedents were induced to continue working
at the Waterloo facility. Id. ¶¶ 146-148.
      No party requests oral argument and the court finds that oral argument is
unnecessary. The matter is fully submitted and ready for decision.
                         C. Factual Allegations in the Petition
      On March 13, 2020, President Donald Trump declared a national emergency due
to the coronavirus pandemic. Id. ¶ 51. Also, on or about March 13, 2020, Tyson
                                            8

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 8 of 31
“suspended all [United States] commercial business travel, [forbade] all non-essential
visitors from entering Tyson offices and facilities, and mandated that all non-critical
employees at its [United States] corporate office locations work remotely.” Id. ¶ 52. On
March 17, 2020, Governor Kim Reynolds declared a public health disaster emergency
for the State of Iowa due to the coronavirus pandemic. Id. ¶ 53.
       Tyson’s facility in Waterloo, Iowa, is its “largest pork plant in the United States.”
Id. ¶ 56. The facility employs approximately 2,800 workers and processes approximately
19,500 hogs per day. Id. By late-March or early April, the Executive Defendants,
Supervisory Defendants and other Tyson managers were aware that COVID-19 was
spreading throughout the Waterloo facility. Id. ¶ 58. On April 3, 2020, the CDC
recommended that all Americans wear face coverings in public to prevent the spread of
COVID-19. Id. ¶ 59. Tyson did not provide its workers at the Waterloo facility with
sufficient face coverings or other personal protective equipment. Id. ¶ 60. Tyson also
“did not implement or enforce sufficient social distancing measures at the Waterloo
[f]acility.” Id. ¶ 61.
       On or about April 6, 2020, after more than two dozen employees tested positive
for COVID-19, Tyson temporarily suspended operations at the Columbus Junction, Iowa,
facility. Id. ¶ 62. Also, on or about April 6, 2020, Tyson installed temperature-check
stations at the entrances to the Waterloo facility. Id. ¶ 63.
       On April 10, 2020, Black Hawk County Sheriff Tony Thompson and Black Hawk
County health officials visited Tyson’s Waterloo facility. Id. ¶ 64. According to Sheriff
Thompson, working conditions at the Waterloo facility were poor, with workers
“crowded elbow to elbow” and “most without face coverings.” Id. ¶ 65. “Sheriff
Thompson and other local officials lobbied Tyson to close the plant, but [Tyson] refused.”
Id. ¶ 66. On April 12, 2020, approximately two-dozen Tyson employees were seen at
the emergency department at MercyOne Waterloo Medical Center. Id. ¶ 67.
       On April 14, 2020, Black Hawk County officials asked Tyson to temporarily shut
down the Waterloo facility. Id. ¶ 68. Tyson did not shut the facility down. Id. On
                                             9

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 9 of 31
April 16, 2020, Tyson publicly denied a COVID-19 outbreak at the Waterloo facility.
Id. ¶ 69. On or about April 17, 2020, “twenty local elected officials sent a letter to
Tyson . . . imploring the company to take steps ‘to ensure the safety and well-being of
Tyson’s valuable employees and our community’ and to ‘voluntarily cease operations on
a temporary basis at [the] Waterloo [f]acility so that appropriate cleaning and mitigation
strategies [could] take place.’” Id. ¶ 70 (first alteration in original). Further, the letter
stated that “at least one Tyson employee had informed Waterloo health care providers
that he or she had transferred to the Waterloo [f]acility from Tyson’s Columbus Junction
plant, which had closed due to a COVID-19 outbreak” and “workers did not have
sufficient personal protective equipment; social distancing measures were not being
implemented or enforced on the plant floor or in employee locker rooms; nurses at the
Waterloo [f]acility lacked sufficient medical supplies and were unable to accurately
conduct temperature checks; and because of language barriers, non-English speaking
employees mistakenly believed they could return to work while sick.” Id.
       After the Columbus Junction facility was shut down due to a COVID-19 outbreak,
Tyson transferred workers from Columbus Junction to the Waterloo facility. Id. ¶ 72.
“Tyson failed to test or adequately quarantine workers from the Columbus Junction
[facility] before allowing them to enter the Waterloo [f]acility.” Id. ¶ 73. Also, Tyson
allowed subcontractors from facilities that had shut down due to COVID-19 outbreaks to
enter the Waterloo facility. Id. ¶ 74. “Tyson did not test or adequately quarantine these
subcontractors before allowing them to enter and move about the Waterloo [f]acility.”
Id. ¶ 75.    Tyson “permitted or encouraged sick and symptomatic employees and
asymptomatic employees known or suspected to have been exposed to COVID-19 to
continue working at the Waterloo [f]acility.” Id. ¶ 76. “At least one worker at the
facility vomited on the production line and management allowed him to continue working
and return to work the next day.” Id. Supervisors and managers at the Waterloo facility
told employees that their co-workers were sick with the flu, not COVID-19, and told
them not to discuss COVID-19 at work. Id. ¶ 78.
                                             10

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 10 of 31
       “[H]igh-level Tyson executives began lobbying the White House for COVID-19
related liability protections as early as March and continued their lobbying efforts
throughout April.” Id. ¶ 79. Tyson executives also lobbied members of Congress for
COVID-19-related liability protections. Id. ¶ 80. Further, Tyson executives lobbied
Governor Reynolds for COVID-19-related liability protections. Id. ¶ 81.
       On April 20, 2020, Tyson began shutting down operations at its Waterloo facility
due to the lack of a healthy labor force, but the facility did not shut down until April 22,
2020, after it had processed the remaining hogs in its cooler. Id. ¶ 84. On April 22,
2020, Tyson indefinitely suspended operations at the Waterloo facility. Id. ¶ 85. On
April 28, 2020, President Trump “signed an executive order classifying meat processing
plants as essential infrastructure that must remain open,” in order “to avoid risk to the
nation’s food supply.” Id. ¶ 89.
       The Black Hawk County Health Department recorded more than 1,000 COVID-
19 infections among Tyson employees, which is more than one-third of the Waterloo
facility workforce. Id. ¶ 91. Five workers from the Waterloo facility died. Id. On
April 18, 2020, Sedika Buljic died from complications due to COVID-19. Id. ¶ 3. On
April 23, 2020, Reberiano Garcia died from complications due to COVID-19. Id. ¶ 6.
On May 25, 2020, Jose Ayala, Jr. died from complications due to COVID-19. Id. ¶ 9.
                              III. NOTICE OF REMOVAL
       In the Notice of Removal, Tyson asserts that this court has subject matter
jurisdiction because Plaintiffs’ Petition “challenges actions taken by Tyson at the direction
of a federal officer.” Notice of Removal at 1. Tyson reads Plaintiffs’ Petition to argue
that, “in effect . . . Tyson should have shut down its facility in Waterloo, Iowa during
the COVID-19 pandemic.” Id. at 3. Tyson maintains, however, that the Waterloo
facility “was operating pursuant to the President of the United States’ authority to order
continued food production and under the direct supervision of the U.S. Secretary of
Agriculture.” Id. Tyson emphasizes an Executive Order, dated April 28, 2020, which
states that “‘[i]t is important that processors of beef, pork, and poultry . . . in the food
                                             11

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 11 of 31
supply chain continue operating and fulfilling orders to ensure a continued supply of
protein for Americans’ and any ‘closures [of such facilities] threaten the continued
functioning of the national meat and poultry supply chain’ and ‘undermin[e] critical
infrastructure during the national emergency.’” Id. (alterations in original) (quoting
Executive Order on Delegating Authority under the DPA with respect to Food Supply
Chain Resources during the National Emergency caused by the Outbreak of COVID-19,
2020 WL 2060381, at *1 (Apr. 28, 2020)). Tyson maintains that, because it was “under
a Presidential order to continue operations pursuant to supervision of the federal
government and pursuant to federal guidelines and directives, including directives from
the Secretary of Agriculture and guidance from the CDC and OSHA, federal court is the
proper forum for resolving this case.” Id.
         More specifically, Tyson offers the following timeline in support of its position
that it was acting under the direction of a federal officer:
         On March 13, 2020, the President declared “a National Emergency in
         response to the COVID-19 outbreak. . . .” Soon after, on March 16, [2020]
         the President issued “Coronavirus Guidelines” that emphasized that
         employees in “critical infrastructure industry[ies]”—including companies
         like Tyson that are essential to maintaining food-supply chains and ensuring
         the continued health and safety of all Americans—have a ‘special
         responsibility to maintain [their] normal work schedule.” Exec. Office of
         Pres., The President’s Coronavirus Guidelines for America at 2 (Mar. 16,
         2020). On March 24, President Trump approved a major disaster
         declaration under the federal Stafford Act for the State of Iowa in response
         to the COVID-19 outbreak.

Id. at 4 (second and third alteration in original). Tyson emphasizes that, on April 28,
2020, President Trump issued an executive order “invoking his authority under the
Defense Production Act . . . the President again instructed that Tyson and other meat and
poultry processing companies to stay open and continue operations, subject to the
supervision of the Secretary of Agriculture.” Id. at 4-5. Further, Tyson emphasizes
that, on May 5, 2020, the Secretary of Agriculture issued a letter to Governors stating
that:
                                             12

        Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 12 of 31
       Effective immediately, I have directed meat and poultry processors to
       utilize the guidance issued on Sunday, April 26, 2020, by CDC and OSHA
       specific to the meat and poultry processing industry to implement practices
       and protocols for staying operational or resuming operations while
       safeguarding the health of workers and the community. . . .

       The U.S. Department of Agriculture (USDA) has also directed meat and
       poultry processing plants currently closed and without a clear timetable for
       near-term reopening to submit to USDA written documentation of their
       protocol, developed based on the CDC/OSHA guidance, and resume
       operations as soon as they are able after implementing the CDC/OSHA
       guidance for the protection of workers.

Id. at 6 (quoting U.S. Department of Agriculture, Letter to Governors (May 5, 2020)).
Further, Tyson notes that, on May 18, 2020, the USDA and United States Food and Drug
Administration (“FDA”) entered into a memorandum of understanding explaining each
Department’s role in utilizing the DPA to regulate food producers during the COVID-19
outbreak. Id. Tyson points out that the memorandum stated that the USDA “retained
exclusive delegated authority under the DPA to issue orders regarding domestic food
producers.” Id. (quotation omitted). Tyson maintains that its actions to keep operating
the Waterloo facility stem from “the authority, orders, detailed regulation, and
supervision of the President and Secretary of Agriculture under the DPA” and, therefore,
it was “‘acting under’ federal officers.” Id. at 7.
       Further, in the Notice of Removal, Tyson asserts that “[t]here is a causal
connection between the Petition’s allegations and the actions [it] took at the direction of
the President and Secretary of Agriculture.” Id. Tyson frames Plaintiffs’ Petition as
containing allegations of liability “in tort for not shutting down the Waterloo facility.”
Id. at 7-8. Tyson also argues that the Petition “challenges specific measures [it] adopted
or allegedly failed to adopt in response to the coronavirus” but maintains that “the
measures that [it] took were implemented at the express direction of federal officers” and
any such disputes are for a federal court to answer, not a state court. Id. at 8.



                                            13

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 13 of 31
       Additionally, in the Notice of Removal, Tyson asserts, that it has colorable federal
defenses under the FMIA, the DPA and President Trump’s April 28, 2020 Executive
Order. See id. at 8-9.
       Finally, in the Notice of Removal, Tyson contends that removal is appropriate
because the court has federal question jurisdiction. Id. at 9. Specifically, Tyson asserts
that Plaintiffs’ Petition necessarily raises substantial federal issues making federal
jurisdiction appropriate. See generally id. at 9-12.
                              IV. MOTION TO REMAND
                                 A. Parties’ Arguments
       Plaintiffs argue that “[f]ederal officer removal is improper because Tyson failed
to identify any federal directive that existed at the time decedents were working for
Tyson, failed to establish causation between a directive and the company’s tortious
conduct, and failed to raise a colorable federal defense.” Plaintiffs’ Brief in Support of
Motion to Remand (“Plaintiffs’ Brief”) (docket no. 15-1) at 4. Plaintiffs’ reading of
Tyson’s Notice of Removal is that Tyson primarily relies on President Trump’s April 28,
2020 Executive Order, instructing meat processing plants to remain open, as its theory
for federal officer removal. See id. Plaintiffs maintain that Tyson’s theory of federal
officer removal fails for four reasons. First, Plaintiffs argue that they “did not sue Tyson
for actions taken subsequent to President Trump’s April 28[, 2020] Executive Order.”
Id. at 5. Second, Plaintiffs assert that contrary to Tyson’s reading of their Petition, they
“did not sue Tyson . . . for failing to shut down the Waterloo facility”; instead, they
“sued Tyson for fraudulent misrepresentation and seek to hold the company vicariously
liable for its executives’ and managers’ gross negligence.” Id. Plaintiffs maintain that
“the only action that Tyson claims to have taken at the direction of a federal officer
(keeping the facility open) does not serve as a basis for [their] claims.” Id. at 6. Third,
Plaintiffs argue that, because operations at the Waterloo facility were suspended from
April 22, 2020 through May 7, 2020, “Tyson’s assertion that it did not pause production


                                            14

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 14 of 31
because it was acting under President Trump’s April 28[, 2020] Executive Order, is
blatantly false.” Id. Fourth, Plaintiffs argue that:
       a federal officer did not order Tyson to make fraudulent misrepresentations
       to its employees, prevent the company from providing employees with
       personal protective equipment, prohibit the company from implementing
       and enforcing social distancing measures, or forbid the company from
       implementing basic safety measures to protect its employees. Accordingly,
       federal officer removal is improper because Tyson was not “acting under”
       a federal officer when it exposed Ms. Buljic, Mr. Garcia, and Mr. Ayala
       to COVID-19.

Id.
       Plaintiffs also argue that “Tyson failed to demonstrate that the acts for which they
were sued occurred because of what they were asked to do by the [g]overnment.” Id.
Plaintiffs maintain that, “[b]ecause Tyson unnecessarily and recklessly exposed Ms.
Buljic, Mr. Garcia, and Mr. Ayala to COVID-19 weeks before April 28[, 2020], there
is no causal connection between Tyson’s . . . conduct and the President’s Executive
Order.” Id. at 7.
       Further, Plaintiffs argue that “Tyson failed to articulate a colorable federal
defense.” Id. Plaintiffs maintain that neither express preemption under the Federal Meat
Inspection Act (“FMIA”), nor ordinary preemption under President Trump’s April 28,
2020 Executive Order constitute a colorable federal defense. See id. at 8. Specifically,
Plaintiffs argue that “FMIA preempts states from regulating the inspection, handling, and
slaughter of livestock for human consumption” but FMIA “does not preempt wrongful
death claims arising under state law.” Id. (quotation and citation omitted). Plaintiffs
also argue that “neither the Defense Production Act [(“DPA”)] nor the President’s April
28[, 2020] Executive Order preempt Plaintiffs’ claims” because “Plaintiffs’ claims did
not arise under the executive order or the DPA and both are wholly irrelevant to
Plaintiffs’ claims.” Id. at 8-9.
       Finally, Plaintiffs argue that “[r]emoval is not warranted on the basis of federal
question jurisdiction.” Id. at 9. Plaintiffs maintain that their “causes of action are made
                                            15

      Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 15 of 31
entirely in terms of state law—specifically, for Iowa common law negligence and
fraudulent misrepresentation” and these “common law tort claims do not create a
substantial question of federal law[,]” making “removal based on federal question
jurisdiction improper.” Id. Further, Plaintiffs argue that “Tyson’s attempt to transform
this action into one arising under federal law violates the well-pleaded complaint rule.”
Id.   Plaintiffs also argue that, “[b]ecause Ms. Buljic, Mr. Garcia, and Mr. Ayala
contracted COVID-19 and stopped working weeks before President Trump invoked the
DPA, Plaintiffs’ claims do not depend, in any way, on the interpretation or application
of the DPA. It follows, therefore, that federal question jurisdiction does not exist.” Id.
at 10. Plaintiffs assert that “reference to federal guidance and regulations does not confer
federal question jurisdiction.” Id. Plaintiffs maintain that “[m]erely referencing federal
regulations within the context of state law negligence claims does not confer federal
question jurisdiction.” Id. at 11. Plaintiffs state that they “referenced CDC guidance
and OSHA regulations merely as standards upon which to measure Defendants’
negligence. Plaintiffs do not claim relief under CDC guidance or OSHA regulations, but
solely under Iowa tort law.” Id.
       Additionally, Plaintiffs assert that they are “entitled to attorneys’ fees and costs.”
Id. at 12. Plaintiffs maintain that “it was objectively unreasonable for Tyson to remove
this case on the basis of an executive order issued after Plaintiffs’ claims accrued.” Id.
Plaintiff request the imposition of “costs and attorneys’ fees associated with this
proceeding.” Id.
       In response, Tyson argues that “[t]his [c]ourt has jurisdiction under the federal
officer removal statute.” Resistance at 14. Tyson asserts that, “[f]or removal to be
proper, [it] need only show that it is ‘plausible’ that it was acting under the direction of
federal officers[.]” Id. at 15 (citing Betzner v. Boeing Co., 910 F.3d 1010, 1013-14 (7th




                                             16

      Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 16 of 31
Cir. 2018)). 4 Tyson maintains that it “was acting at the direction of federal officers in a
time of emergency to provide the food security that the government desired.”              Id.
Further, Tyson asserts that “federal officers designated Tyson and its employees as
‘critical infrastructure,’ and the whole point of that designation is to continue operations
during an emergency, working with the Department of Homeland Security and USDA,
the designated leader with respect to the Food and Agricultural Sector of ‘critical
infrastructure.’” Id. at 15-16.
       Next, Tyson argues that “[t]here is sufficient causal nexus between Tyson’s actions
and federal directions.” Id. at 17. Tyson notes that the federal officer removal statute
was amended in 2011 and, as amended, the statute “no longer imposes a ‘direct causal
nexus’ requirement” because Congress “‘broadened federal officer removal to actions,
not just causally connected, but alternatively connected or associated, with acts under
color of federal office.’” Id. at 18 (quoting Latiolais v. Huntington Ingalls, Inc., 951
F.3d 286, 292 (5th Cir. 2020)). Tyson asserts that it “must demonstrate only that
Plaintiffs’ claims are connected or associated with an act under color of federal office.”
Id. (quotation omitted). Tyson argues that:
       Plaintiffs’ claims easily satisfy the “minimal ‘causal connection’” required
       by Section 1442(a). . . . Since Plaintiffs incorrectly argue that Tyson was
       not following federal directions before [President Trump’s April 28, 2020
       Executive Order was issued], their claims are obviously connected to the
       federal direction to (a) continue operations and (b) do so in compliance with
       CDC and OSHA workplace safety guidelines. . . . Tyson’s operations


       4
           Tyson overreaches with its citation to Betzner for the proposition that it “need
only show that it is ‘plausible’ that it was acting under the direction of federal officers.”
Initially, the court notes that the citation to pages 1013-14 in Betzner is incorrect for
Tyson’s proposition. Significantly, however, in Betzner, the Seventh Circuit Court of
Appeals did not hold that a defendant “need only show that it is plausible that the
defendant was acting under the direction of federal officers”; instead, the Seventh Circuit
found that “Boeing plausibly alleged that it acted under federal officers when it contracted
to manufacture heavy bomber aircraft for the United States Air Force, and that it acted
under the military’s detailed and ongoing control.” 910 F.3d at 1015.
                                             17

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 17 of 31
       under federal direction is therefore directly related to Plaintiff[s’] claim of
       workplace injury.

Id.
       Tyson also argues that it has “colorable federal defenses.” Id. Tyson maintains
that the FMIA preempts Plaintiffs’ claims. Id. at 18-19 (citing 21 U.S.C. § 678). Tyson
maintains that § 678 “‘sweeps widely’ and ‘prevents a State from imposing any additional
or different—even if non-conflicting—requirements that fall within the scope of the Act
and concern a slaughterhouse’s facilities or operations.” Id. at 19 (quoting Nat’l Meat
Ass’n v. Harris, 565 U.S. 452, 459-60 (2012)). Specifically, Tyson argues that “the
alleged failings Plaintiffs plead are ‘in addition to, or different than,’ the requirements
that FSIS [(“Food Safety and Inspection Service”)] has imposed regarding employee
hygiene and infectious disease—and therefore are preempted under the express terms of
21 U.S.C. § 678.”      Id. at 20.    Tyson asserts that “[p]reemption applies wherever
Plaintiffs seek to impose, as a matter of state law, different requirements for meat-
processing employees than those adopted by the Department of Agriculture.” Id. at 21.
       Tyson also argues that, “[a]t federal direction, Tyson was (and is) required to
continue operating its meat and poultry processing facilities—including the Waterloo
facility—consistent with the CDC’s and OSHA’s guidance.” Id. at 22. Tyson maintains
that “[t]hose directives preempt any attempt by the states to strike a different policy
balance between securing the national food supply and stemming the spread of COVID-
19.” Id.
       Finally, Tyson argues that “[t]he [c]ourt has federal question jurisdiction because
Plaintiffs’ claims necessarily raise substantial and disputed issues of federal law.” Id. at
23 (citing Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314
(2005)). Tyson asserts that “[m]ultiple federal issues are plainly raised by the Petition
. . . and they permeate every aspect of Plaintiffs’ claims—from the equipment Tyson
allegedly provided . . . to Tyson’s continued operation despite alleged local authorities’
requests for Tyson to close[.]” Id. at 24. Tyson also argues that Plaintiffs ignore that it
                                             18

      Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 18 of 31
was federally designated as “critical infrastructure” and received directions “to continue
operating in this national emergency” and “whether Tyson followed those federal
directions is an issue of federal law that should be resolved by a federal court.” Id.
       In reply, Plaintiffs note that “the Notice of Removal only identifies federal
directives that were issued after Ms. Buljic, Mr. Garcia, and Mr. Ayala contracted
COVID-19 and stopped working.” Reply Brief at 1. Plaintiffs assert that, “[b]ecause
[their] claims accrued before April 28[, 2020], these directives have no bearing on this
case.” Id.
       Further, Plaintiffs argue that they:
       did not sue Tyson for operating its Waterloo [f]acility as critical
       infrastructure. Plaintiffs sued Tyson for making numerous fraudulent
       representations to employees, failing to provide personal protective
       equipment, failing to implement social distancing measures, and failing to
       enact basic measures to protect employees from COVID-19. Tyson’s
       assertion that it operated the Waterloo [f]acility as critical infrastructure is
       irrelevant to Plaintiffs’ claims.

       Critical infrastructure or not, the [g]overnment did not order Tyson to make
       fraudulent representations to its employees, prevent the company from
       providing employees with personal protective equipment, prohibit the
       company from implementing and enforcing social distancing measures, or
       forbid the company from implementing basic safety measures to protect its
       employees. Accordingly, federal officer removal is improper because
       Tyson was not “acting under” a federal officer when it needlessly and
       knowingly exposed Ms. Buljic, Mr. Garcia, and Mr. Ayala to COVID-19.

Id. at 2.
       Plaintiffs also argue that neither the FMIA nor the DPA preempts their claims.
Id. Plaintiffs assert that Tyson’s contention that the FMIA preempts their “common law
fraudulent misrepresentation and personal injury claims is entirely implausible, wholly
insubstantial, absurdly frivolous—and plainly made for the sole purpose of obtaining
federal jurisdiction.” Id. Further, Plaintiffs argue that preemption under the April 28,
2020 Executive Order and DPA are not colorable defenses “because President Trump

                                              19

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 19 of 31
invoked the DPA two weeks after Ms. Buljic, Mr. Garcia, and Mr. Ayala contracted
COVID-19 and stopped working. Though Tyson now asserts otherwise . . . these are
the only defenses raised in the Notice of Removal” and “Tyson failed to articulate a
colorable defense.” Id. at 3.
                                         B. Applicable Law
       1.         Federal Jurisdiction
       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power
authorized by Constitution and statute.’” Eckerberg v. Inter-State Studio & Publ’g Co.,
860 F.3d 1079, 1084 (8th Cir. 2017) (quoting Gunn v. Minton, 568 U.S. 251, 256
(2013)). “The requirement that jurisdiction be established as a threshold matter ‘spring[s]
from the nature and limits of the judicial power of the United States’ and is ‘inflexible
and without exception.’” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95
(1998) (alteration in original) (quoting Mansfield, C. & L. M. Ry. Co. v. Swan, 111 U.S.
379, 382 (1884)).
       2.         Removal to Federal Court
       “A defendant may remove a state law claim to federal court when the federal court
would have had original jurisdiction if the suit originally had been filed there.” Phipps
v. F.D.I.C., 417 F.3d 1006, 1010 (8th Cir. 2005). Original subject matter jurisdiction
can be established in two ways: (1) by alleging a claim arising under federal law, see 28
U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States”), or (2) by alleging
diversity of citizenship between the parties, see 28 U.S.C. § 1332(a)(1) and (a)(2) (“The
district courts shall have original jurisdiction of all civil actions where the matter in
controversy exceeds the sum or value of $75,000 . . . and is between . . . (1) citizens of
different States; [or] (2) citizens of a State and citizens or subjects of a foreign
state. . . .”).
       Generally, removal based on federal question jurisdiction is based on the “well-
pleaded complaint” rule. Phipps, 417 F.3d at 1010. The “well-pleaded complaint” rule
                                                20

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 20 of 31
provides that “federal jurisdiction exists only when a federal question is presented on the
face of the plaintiff’s properly pleaded complaint.” Markham v. Wertin, 861 F.3d 748,
754 (8th Cir. 2017) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)).
“The rule also ‘makes plaintiff the master of the claim,’ allowing the plaintiff to ‘avoid
federal jurisdiction by exclusive reliance on state law.’” Phipps, 417 F.3d at 1010
(quoting Caterpillar Inc., 482 U.S. at 392).
       “[T]he vast majority of cases brought under the general federal question
jurisdiction of the federal courts are those in which federal law creates the cause of
action.” Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986). A federal
question is also raised when “the plaintiff’s right to relief necessarily depends on
resolution of a substantial question of federal law.” Peters v. Union Pac. R.R. Co., 80
F.3d 257, 260 (8th Cir. 1996) (quoting Franchise Tax Bd. v. Constr. Laborers Vacation
Tr., 463 U.S. 1, 28 (1983)). However, “the mere presence of a federal issue in a state
cause of action does not automatically confer federal-question jurisdiction.” Merrell
Dow, 478 U.S. at 813. “[A] complaint alleging a violation of a federal statute as an
element of a state cause of action, when Congress has determined that there should be no
private, federal cause of action for the violation, does not state a claim ‘arising under the
Constitution, laws, or treaties of the United States.’” Id. at 817 (quoting 28 U.S.C.
§ 1331).
       The party seeking removal bears the burden of establishing federal subject matter
jurisdiction. See Cent. Iowa Power Coop v. Midwest Indep. Transmission Sys. Operator,
Inc., 561 F.3d 904, 912 (8th Cir. 2009). Additionally, the court is required to resolve
all doubts about whether it has jurisdiction in favor of remand. See Baker v. Martin
Marietta Materials, Inc., 745 F.3d 919, 923 (8th Cir. 2014).
       3.     Removal Based on Federal Officer Statute
       28 U.S.C § 1442(a)(1) provides in pertinent part that:
       A civil action . . . that is commenced in State court and that is against or
       directed to any of the following may be removed by them to the district

                                             21

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 21 of 31
       court of the United States for the district or division embracing the place
       wherein it is pending:

              (1) The United States or any agency thereof or any officer (or any
              person acting under that officer) of the United States or any agency
              thereof, in an official or individual capacity, for or relating to any
              act under color of such office[.] . . .

Id. Removal under § 1441(a)(1) requires four elements: “(1) a defendant has acted under
the direction of a federal officer, (2) there was a causal connection between the
defendant’s actions and the official authority, (3) the defendant has a colorable federal
defense to the plaintiff’s claims, and (4) the defendant is a ‘person,’ within the meaning
of the statute.” Jacks v. Meridian Resource Co., LLC, 701 F.3d 1224, 1230 (8th Cir.
2012). In a federal officer removal action, as in other removal actions, “[t]he party
seeking removal bears the burden of proving the grounds for its motion.” Ruppel v. CBS
Corp., 701 F.3d 1176, 1180 (7th Cir. 2012); see also Betzner v. Boeing Company, 910
F.3d 1010, 1014 (7th Cir. 2018) (providing that, in the context of federal officer removal,
“[t]he party seeking removal bears the burden of establishing federal jurisdiction”);
Bailey v. Monsanto Company, 176 F.Supp.3d 853, 869 (E.D. Mo. 2016) (providing that
the “removing party bears the burden of proving the grounds supporting federal officer
removal”) (citing Ruppel, 701 F.3d at 1180); O’Brien v. Cessna Aircraft Co., No.
8:09CV40, 2010 WL 4721189, at *4 (D. Neb. July 21, 2010) (providing that the party
that removed the case “has the burden of establishing federal officer jurisdiction under
28 U.S.C. § 1442(a)(1)”).
       “[T]he federal officer removal statute was designed to avert various forms of state
court prejudice against federal officers or those private persons acting as an assistant to
a federal official in helping that official carry out federal law.” Jacks, 701 F.3d at 1231.
However, “not all relationships between private entities or individuals and the federal
government suffice to effect removal under the federal officer removal statute.” Id. In
order to fall under the federal officer removal statute, “[t]he assistance that private

                                            22

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 22 of 31
contractors provide federal officers [must go] beyond simple compliance with the law
and help[] officers fulfill other basic government tasks.” Id. (alterations in original)
(quoting Watson v. Philip Morris Cos., Inc., 551 U.S. 142, 153 (2007)).
       In considering the first element, acting under the direction of a federal officer, the
Supreme Court has explained that “[t]he words ‘acting under’ are broad” and “the statute
must be ‘liberally construed’” but the “broad language is not limitless.” Watson, 551
U.S. at 147.     The Supreme Court has interpreted the word “under” to mean “a
relationship that involves acting in a certain capacity, considered in relation to one holding
a superior position or office” and “typically involves subjection, guidance, or control.”
Id. at 151 (quotations omitted). Further, the Supreme Court explained that “the private
person’s ‘acting under’ must involve an effort to assist, or to help carry out, the duties
or tasks of the federal superior.” Id. at 152. “[T]he help or assistance necessary to bring
a private person within the scope of the statute does not include simply complying with
the law.” Id. Recently, the First Circuit Court of Appeals succinctly summarized the
discussion of “acting under” in Watson as follows, “‘[a]cting under’ connotates
subjection, guidance, or control and involves an effort to assist, or to help carry out, the
duties or tasks of the federal superior.” Rhode Island v. Shell oil Products Co., L.L.C.,
979 F.3d 50, 59 (1st Cir. 2020).
       The Third Circuit Court of Appeals provides a useful explanation of the second
element, requiring a causal connection between the defendant’s actions and the official
authority:
       [B]efore 2011, proponents of removal jurisdiction under § 1442 were
       required to “demonstrate that the acts for which they [we]re being sued”
       occurred at least in part “because of what they were asked to do by the
       [g]overnment.” Isaacson [v. Dow Chemical Co.,] 517 F.3d [129,] 137 [(2d
       Cir. 2008)]. In 2011, however, the statute was amended to encompass suits
       “for or relating to any act under color of [federal] office.” 28 U.S.C.
       § 1442(a)(1) (2011). . . . [T]he Supreme Court has defined [“or relating
       to”] in the context of another statute: “The ordinary meaning of the []
       words [‘relating to’] is a broad one—‘to stand in some relation; to have
       bearing or concern; to pertain; refer, to bring into association with or
                                             23

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 23 of 31
       connection with.’” Morales v. Trans World Airlines, Inc., 504 U.S. 374,
       383, 112 S. Ct. 2031, 119 L.Ed.2d 157 (1992) (quoting Black’s Law
       Dictionary 1158 (5th ed. 1979)); see also Shaw v. Delta Air Lines, Inc.,
       463 U.S. 85, 96-97 & n.16, 103 S. Ct. 2890, 77 L.Ed.2d 490 (1983)
       (same). Thus, we find that it is sufficient for there to be a “connection” or
       “association” between the act in question and the federal office. Our
       understanding comports with the legislative history of the amendment to
       § 1442(a)(1), which shows that the addition of the words “or relating to”
       was intended to “broaden the universe of acts that enable Federal officers
       to remove to Federal court.” H.R. Rep. No. 112-17, pt. 1 (2011), as
       reprinted in 2011 U.S.C.C.A.N. 420, 425.

In re Commonwealth’s Motion to Appoint Counsel Against or Directed to Defender Ass’n
of Philadelphia, 790 F.3d 457, 471-72 (3d Cir. 2015) (second, seventh, tenth and
eleventh alterations in original).    Similarly, the Fourth Circuit Court of Appeals
interpreted the addition of “relating to” in § 1442(a)(1) to “broaden the universe of acts
that enable federal removal . . . such that there need be only a connection or association
between the act in question and the federal office.” Sawyer v. Foster Wheeler LLC, 860
F.3d 249, 258 (4th Cir. 2017) (quotations omitted). More recently, the Fifth Circuit
Court of Appeals addressed the second element as follows, “[s]ubject to the other
requirements of section 1442(a), any civil action that is connected or associated with an
act under color of federal office may be removed” and “to remove under section 1442(a),
a defendant must show . . . [that] the charged conduct is connected or associated with an
act pursuant to a federal officer’s directions.” Latiolais, 951 F.3d at 296; see also Baker
v. Atlantic Richfield Co., 962 F.3d 937, 943-44 (7th Cir. 2020) (following the 3d Circuit,
4th Circuit and 5th Circuit in requiring a connection or association for federal officer
removal).
       As to the third element, requiring a colorable defense, the Eighth Circuit Court of
Appeals has stated that, “[f]or a defense to be colorable, it need only be plausible;
§ 1442(a)(1) does not require a court to hold that a defense will be successful before
removal is appropriate.” United States v. Todd, 245 F.3d 691, 693 (8th Cir. 2001).
“[A]n asserted federal defense is colorable unless it is immaterial and made solely for the
                                            24

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 24 of 31
purpose of obtaining jurisdiction or wholly insubstantial and frivolous.” Latiolais, 951
F.3d at 297.
       Finally, the fourth element, requiring that the defendant be a person, the term
“person” includes corporations. See Jacks, 701 F.3d at 1230 n.3 (“[T]he ‘person’
contemplated by the federal officer removal statute includes corporations.”).
                                    C.     Application
       1.      Federal Officer Removal
               a.    Acted under the direction of a federal officer
       While Tyson emphasizes that President Trump’s April 28, 2020 Executive Order
and Secretary Perdue’s May 5, 2020 Letter to Governors demonstrate that Tyson was
acting under a federal officer, Tyson’s emphasis is misplaced. The primary allegations
in the Petition all took place prior to April 28, 2020 and May 5, 2020. Indeed, Sedika
Buljic died on April 18, 2020. Petition ¶ 3. Reberiano Garcia died on April 23, 2020.
Id. ¶ 6. While Jose Ayala, Jr. died on May 25, 2020, he was hospitalized for COVID-
19 and intubated on April 13, 2020 and remained intubated and unresponsive until his
death. Id. ¶ 9, Affidavit Arturo De Jesus Henandez (docket no. 15-4).
       Further, even though President Trump declared a national emergency on March
13, 2020, the court is unpersuaded that such a declaration constitutes direction under a
federal officer for purposes of removal. Tyson contends that it “operated its facilities—
including the Waterloo facility—as critical infrastructure of the United States pursuant to
‘critical infrastructure’ emergency plans growing out of Presidential Policy Directive 21
of the Obama Administration, which were followed upon declaration of a national
emergency.” Resistance at 15. Tyson claims that it was “in constant contact with federal
officials at the Department of Homeland Security [(“DHS”)] and the USDA regarding
continued operations[.]” Id. While Tyson may have been in regular contact with DHS
and USDA regarding continued operations of its facilities at the early stages of the
COVID-19 pandemic, such contact under the vague rubric of “critical infrastructure”
does not constitute “subjection, guidance, or control” involving “an effort to assist, or to
                                            25

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 25 of 31
help carry out, the duties or tasks of the federal superior.” Rhode Island, 979 F.3d at
59; see also Mayor and City Council of Baltimore v. BP P.L.C., 952 F.3d 452, 466 n.9
(4th Cir. 2020) (noting that “[t]his is a complex case, and we do not intend to suggest
that Defendants were required to outline the leases’ requirements in painstaking detail in
order to satisfy their burden of justifying federal officer removal. But they must provide
‘candid, specific and positive’ allegations that they were acting under federal officers.”)
(quotation omitted); Betzner, 910 F.3d at 1015 (finding that defendant was acting under
the United States Air Force in manufacturing a heavy bomber aircraft “under the
military’s detailed and ongoing control”); Ruppel, 701 F.3d at 1181 (“CBS worked hand-
in-hand with the government, assisting the federal government in building warships.
‘Acting under’ covers situations, like this one, where the federal government uses a
private corporation to achieve an end it would have otherwise used its own agents to
complete.”).
       Based on the forgoing, the court finds that Tyson has failed to demonstrate that it
acted under the direction of a federal officer. Therefore, removal under the federal
officer statute is improper.
               b.    Causal connection
       Even if Tyson acted under the direction of a federal officer, which it did not,
Tyson has failed to demonstrate a causal connection between its actions and the official
authority. First, the primary directives relied upon by Tyson, President Trump’s April
28, 2020 Executive Order and Secretary Perdue’s May 5, 2020 Letter to Governors,
were issued after the primary allegations in the Petition had taken place.
       Second, Tyson incorrectly frames the tort allegations in Plaintiffs’ Petition.
Plaintiff’s Petition does not seek damages in tort for Tyson’s failure to shut down the
Waterloo facility due to the coronavirus pandemic; but instead, Plaintiffs seek damages
in tort against Tyson and its named executives and supervisors for alleged fraudulent
misrepresentations and gross negligence with regard to the danger, risks and handling of
the coronavirus pandemic and COVID-19 outbreak at the Waterloo facility. See Petition
                                            26

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 26 of 31
¶¶ 99-151. While the Plaintiffs’ twenty-nine page Petition may contain four numbered
paragraphs out of 160 total paragraphs that suggest that production should have been
halted or slowed due to the COVID-19 threat, overall, the allegations in the Petition do
not focus on the shutting down of the facility and Plaintiffs’ allegations of negligence and
fraudulent misrepresentation are not directed at Tyson’s decision not to shut down the
facility. In fact, even though Tyson claims that they were directed by the President of
the United States and the Secretary of Agriculture to keep the Waterloo facility open for
purposes of keeping the national food supply chain operating, Defendants did in fact shut
down operations at the Waterloo facility from April 22, 2020 to May 7, 2020 due to the
coronavirus. Id. ¶¶ 84-85, 90. Further, Tyson also closed the Columbus Junction facility
due to a COVID-19 outbreak. Id. ¶ 62.
       Third, even if Tyson kept the Waterloo facility open and implemented coronavirus
safety measures at the direction of a federal officer, the alleged conduct in Plaintiffs’
Petition is not connected or associated in any manner with the directions of a federal
officer. No federal officer directed Tyson to keep its Waterloo facility open in a negligent
manner (failing to provide employees with personal protective equipment, failing to
implement adequate social distancing measures, failing to implement adequate safety
measures related to the coronavirus) or make fraudulent misrepresentations to employees
at the Waterloo facility regarding the risks or severity of the coronavirus pandemic and
COVID-19 outbreak at the Waterloo facility.
       Based on the forgoing, the court finds that Tyson has failed to demonstrate a causal
connection between its actions and a federal authority. Therefore, removal under the
federal officer statute is improper.
              c.     Colorable federal defense
       Even if Tyson acted under the direction of a federal officer, which it did not, and
demonstrated a causal connection between its actions and a federal authority, which it
also did not show, Tyson has failed to demonstrate it has a colorable federal defense.


                                            27

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 27 of 31
       As already discussed above, Tyson’s reliance on President Trump’s April 28, 2020
Executive Order and the DPA are misplaced.           President Trump’s April 28, 2020
Executive Order invoking the DPA was issued after the primary allegations in the Petition
had occurred.
       With regard to the FMIA, the Act “regulates the inspection, handling, and
slaughter of livestock for human consumption.” Harris, 565 U.S. at 455. “The FMIA
regulates a broad range of activities at slaughterhouses to ensure both safety of meat and
humane handling of animals.” Id. “The Department of Agriculture’s Food Safety and
Inspection Service (FSIS) has responsibility for administering the FMIA to promote its
dual goals of safe meat and humane slaughter.” Id. at 456. The FMIA’s preemption
clause “prevents a State from imposing any additional or different—even if non-
conflicting—requirements that fall within the scope of the Act and concern
slaughterhouse’s facilities or operations.” Id. at 459-60 (emphasis added). The Supreme
Court noted that “state laws of general application (workplace safety regulations, building
codes, etc.) will usually apply to slaughterhouses.” Id. at 467 n.10. While Tyson points
out federal regulations promulgated by FSIS regarding infectious disease, see Resistance
at 19-20, it is difficult to see how these regulations relate to the tort claims alleged in
Plaintiffs’ Petition or the issues raised by the coronavirus pandemic. Tyson has failed to
demonstrate that the allegations contained in Plaintiffs’ Petition fall within the scope of
the FMIA. Further, it appears that Tyson’s reliance on the FMIA is made for the sole
purpose of obtaining jurisdiction. See Latiolais, 951 F.3d at 297 (“[A]n asserted federal
defense is colorable unless it is immaterial and made solely for the purpose of obtaining
jurisdiction or wholly insubstantial and frivolous”) (quotations omitted)).
       Based on the forgoing, the court finds that Tyson has failed to demonstrate that it
has a colorable federal defense to Plaintiffs’ claims. Therefore, removal under the federal
officer statute is improper.




                                            28

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 28 of 31
              d.     Summary
       The court finds that Tyson has failed to demonstrate: (1) that it acted under the
direction of a federal officer; (2) that there is a causal connection between its actions and
a federal authority; and (3) that it has a colorable federal defense. Accordingly, Tyson’s
removal based on the federal officer statute is improper.
       2.     Removal Based on a Federal Question
       Upon review of the Petition, the court finds that the Petition does not assert federal
claims, but rather asserts common law tort claims for negligence and fraudulent
misrepresentation. See Markham, 861 F.3d at 754 (providing that “federal jurisdiction
exists only when a federal question is presented on the face of the plaintiff’s properly
pleaded complaint”) (quoting Caterpillar Inc., 482 U.S. at 392). Furthermore, Plaintiffs’
negligence and fraudulent misrepresentation claims do not allege a cause of action created
by a federal statute. See Merrell Dow, 478 U.S. at 808 (providing that cases brought
under federal question jurisdiction are generally cases where federal law creates the cause
of action).
       As to Tyson’s reliance on interpretation of the DPA, the court has already
explained that President Trump’s invocation of the DPA on April 28, 2020 in the
Executive Order is misplaced because the April 28, 2020 Executive Order invoking the
DPA was issued after the primary allegations in the Petition had taken place. Further,
Plaintiffs’ generic passing references in the Petition to federal rules, regulations and
guidance or brief mention of CDC guidelines or OSHA standards does not confer federal
question jurisdiction. See Merrell Dow, 478 U.S. at 813 (providing that “the mere
presence of a federal issue in a state cause of action does not automatically confer federal-
question jurisdiction”). As Plaintiffs point out in their brief, the brief refences to CDC
guidelines and OSHA standards in the Petition are for purposes of measuring Defendants’
negligence and not claims for relief under CDC guidance or OSHA regulations. See
Plaintiffs’ Brief at 11; see also Bender v. Jordan, 623 F.3d 1128, 1130 (D.C. Cir. 2010)
(providing that “[f]or federal courts to have jurisdiction, the state law claim must turn on
                                             29

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 29 of 31
an ‘actually disputed and substantial’ issue of federal law”) (quoting Grable, 545 U.S. at
314).
        Accordingly, the court concludes that the Petition does not contain a federal
question and, therefore, the court lacks subject matter jurisdiction over the case.
        3.    Attorney Fees and Costs
        In the Motion, Plaintiffs seek attorney fees and costs pursuant to 28 U.S.C.
§ 1447(c). See Motion at 1; Plaintiffs’ Brief at 12. Section 1447(c) provides in pertinent
part that “[a]n order remanding the case may require payment of just costs and any actual
expenses, including attorney fees, incurred as a result of the removal.” Id. With regard
to awarding attorney fees, the Eighth Circuit Court of Appeals has held that “the standard
for awarding fees should turn on the reasonableness of the removal. Absent unusual
circumstances, courts may award attorney’s fees under § 1447(c) only where the
removing party lacked an objectively reasonable basis for seeking removal. Conversely,
when an objectively reasonable basis exits, fees should be denied.” Convent Corp. v.
City of North Little Rock, Ark., 784 F.3d 479, 483 (8th Cir. 2015) (quoting Martin v.
Franklin Capital Corp., 546 U.S. 132, 141 (2005)); see also Lussier v. Dollar Tree
Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008) (providing that removal is not
objectively unreasonable “solely because the removing party’s arguments lack merit, or
else attorney’s fees would always be awarded whenever remand is granted”).
        Even though the court has determined that removal based on federal question
jurisdiction is not permitted in this case, the court finds that Tyson did not objectively act
unreasonably given the complexity and novel nature of this case. Accordingly, the court,
in its discretion, declines to award attorney fees and costs pursuant to 28 U.S.C.
§ 1447(c).
                                    V. CONCLUSION
        In light of the foregoing, Plaintiffs’ Motion to Remand (docket no. 15) is
GRANTED. This case is REMANDED to the Iowa District Court for Black Hawk


                                             30

     Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 30 of 31
County. Further, all pending motions are DENIED as moot. The Clerk of Court is
DIRECTED to CLOSE THIS CASE.
     IT IS SO ORDERED.
     DATED this 28th day of December, 2020.




                                     31

    Case 6:20-cv-02055-LRR-KEM Document 57 Filed 12/28/20 Page 31 of 31
